Pickaway County, Nos. 89-CA-32 and 89-CA-33. This cause is pending before the court on the filing of a motion for leave to appeal from the Court nf Appeals for Pickaway County. Appellants’ motion for leave to exceed the page limitation on their memorandum in support of jurisdiction was denied by this court on August 12, 1992. It appears from the records of this court that appellants have not filed a memorandum in support of jurisdiction in compliance with the Rules of Practice of the Supreme Court and therefore have failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte, effective March 3, 1993.